SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Appellants challenge the district court’s grant of summary judgment, dismissing their 42 U.S.C. § 1983 retaliation claim. On the facts that must be deemed uncontroverted, given the failure of the appellants to file a statement of disputed material facts as required by Local Rule 9(c)(2) in response to appellees’ 9(c)(1) Statement of Undisputed Material Facts, no First Amendment retaliation claim can be made out.